Citation Nr: 1819286	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-07 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for osteochondritis dissecans of the right ankle.  

2.  Entitlement to a total disability rating based on individual unemployability by reason of service connected disability (TDIU) on a scheduler basis. 

3.  Entitlement to TDIU on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1976 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and a March 2015 rating decision by the RO in Waco, Texas.

In June 2017, the Veteran testified at a Board hearing that was conducted by the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the Veteran's claims file.

In November 2017, the case came before the Board and the Board remanded the Veteran's claim for a right ankle disability because the Veteran testified that his ankle disability had increased in severity since his last examination.  The Board also remanded the claim for TDIU because it was inextricably intertwined with claim for an increased rating for a right ankle disability.  

The issue of TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's ankle was sound on entry and no such pre-aggravation baseline has been demonstrated by the medical evidence of record.  

2.  Throughout the appeal, the Veteran's right ankle disability exhibited signs of pain on movement.  

3.  Throughout the appeal, the Veteran's right ankle disability did not result in any ankylosis, marked limitation of motion, malunion of os calcis or astragalus, or astragalectomy.

4.  The Veteran does not meet the schedular requirement for TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent but not higher for a right ankle disability percent have not been met at all times during the pendency of the appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code 5271 (2017).

2.  The criteria for an award of a TDIU on a schedular basis have not been met. 38 U.S.C. § § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A. 

In this appeal, the Board finds that the Veteran was provided with notice that fulfills the provisions of 38 U.S.C. § 5103(a).  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the rating decisions, the statements of the case, the remand, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence to include his VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Moreover, VA provided the Veteran with several VA examinations in order to establish service connection and then to evaluate the severity of the Veteran's disability.  In addition, the Board finds that the December 2017 examination is adequate to adjudicate the claims and substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to nature and severity of the Veteran's disabilities.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

Lastly, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claims 

A.  Right Ankle Disability 

The Veteran contends that he is entitled to a compensable rating throughout the pendency of the appeal.  

Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (along with swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath, supra. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the rating criteria for injuries involving the ankle are set forth under 38 C.F.R. § 4.71a; Diagnostic Codes 5270 through 5274.   

The Veteran's disability is currently rated under the provisions of Diagnostic Code 5271.  The Veteran's disability has been awarded a noncompensable evaluation throughout the pendency of the appeal.  

Diagnostic Code 5270 evaluates ankylosis of the ankle.  Under Diagnostic Code 5270, a 20 percent rating is assigned when the ankle is ankylosed at less than 30 degrees in plantar flexion; a 30 percent rating is assigned when the ankle is ankylosed at between 30 and 40 degrees in plantar flexion, or at between 0 and 10 degrees in dorsiflexion; and a maximum 40 percent rating is assigned when the ankle is ankylosed at more than 40 degrees in plantar flexion, at more than 10 degrees in dorsiflexion, or with abduction, adduction, inversion, or eversion deformity.

Diagnostic Code 5271 evaluates range of motion in the ankle.  A 10 percent rating is assigned for moderate limitation of motion.  A 20 percent rating is assigned for marked limitation of motion.

While the rating schedule does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of ankle motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, Part III, Subpart iv, Chapter 4, Section A, Topic 4(o).  

Diagnostic Code 5272 evaluates ankylosis of the subastragalar or tarsal joint of the left ankle.  Diagnostic Code 5272 states that ankylosis of the subastragalar or tarsal joint warrants a 10 percent rating in good weight-bearing position and 20 percent in poor weight-bearing position

Diagnostic Code 5273 evaluates malunion of the os calcis or astragalus.  Malunion of the os calcis or astragalus with marked deformity will be assigned a 20 percent rating, and malunion of the os calcis or astragalus with moderate deformity will be assigned a 10 percent rating.  Additionally, a 20 percent rating will be assigned under Diagnostic Code 5274 if the Veteran had undergone an astragalectomy.

Diagnostic Code 5274 evaluates astragalectomy, or removal of the talus bone.  Under this Diagnostic Code, a 20 percent rating is assigned for astragalectomy.  

As part of the Veteran's claim for an increased initial rating, the Board notes that the Veteran was granted service connection for osteochondritis dissecans of the right ankle in August 2011.  The RO awarded a noncompensable rating for this disability and held the Veteran had a pre-existing right ankle condition that was permanently worsened as a result of the Veteran's service connected disabilities.  

When rating a disability that has been aggravated by a service-connected disability, the baseline and current levels of severity of the aggravated disability are to be determined under the rating schedule, and the extent of aggravation is to be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  The Veteran is also service connected for right knee total arthroplasty, post left knee repair, and osteochondritis dissecans of the left ankle.  Therefore, in order to calculate the current rating that is warranted for the service connected right ankle disability, the baseline level of the disability prior to its aggravation by the service connected bilateral knee disabilities and left ankle disability must be determined.

The Board notes that some demonstration of the baseline disability is necessary in order to reflect an increase in severity.  See 71 Fed. Reg. 52744-01.  In this case, the Board finds that the RO's determination regarding the baseline level of this disability is problematic for several reasons.  Initially, in the August 2011 Rating Decision, the RO stated the Veteran's enlistment examination noted a right ankle fracture in 1974 and a right ankle sprain in 1976.  The RO also noted that the doctor performing the entrance physical indicated there were no residuals for either injury.  The Veteran's entrance examination did not reveal any pre-existing condition to the Veteran's right ankle, and the Veteran was sound on entry.  

The August 2011 rating decision highlights the two available medical opinions on this matter in order to further justify reducing the Veteran's rating.  The first opinion came from the July 2008 VA examination.  At that examination, which provided a negative nexus opinion, the examiner stated that the Veteran had an existing right ankle osteochondritis dissecans on his right ankle from an x-ray taken in 2002.  The examiner then concluded that the deterioriation, or degeneration, of the Veteran's talus was caused by a pre-existing osteochondritis dissecans and not from his other problems such as his left knee and his left ankle.  He did not comment on the baseline severity of the claimed right ankle.  The second opinion that the RO cited to, which was the basis for the awarding of service connection, was from the Veteran's private doctor.  The Veteran's private doctor indicated that the Veteran's gait was altered due to his service-connected conditions and this has worsened his right ankle.  See September 2, 2009 Private Treatment Note.  This examiner also did not comment on the baseline severity of the Veteran's right ankle.

In sum, the Board notes that the Veteran was sound on entry and neither doctor who provided an opinion in this matter commented on the baseline severity of the Veteran's right ankle.  In other words, the evidence that the RO relied on does not address the baseline of the Veteran's disability before the aggravation occurred.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448(1995); 71 Fed. Reg. 52744-01.  As such, as the record is not clear as to what the baseline of the Veteran's right ankle disability was prior to aggravation, the Board finds that a 10 percent deduction from the Veteran's right ankle disability rating is not warranted.

Turning to the Veteran's claim for an increased rating, the record reflects that the Veteran has attended several VA examinations regarding his right ankle disability.  The Veteran first attended an examination for his right ankle in July 2008.  At that examination, the Veteran reported that he has pain in his right ankle, especially on the front of the joint and the lateral and medial aspect of the ankle joint.  The Veteran also stated that the pain is daily and rated the pain as a nine on a scale of ten.  See July 2008 VA examination.  Upon examination, the examiner reported that the Veteran's dorsiflexion was 0 to 20 degrees and plantarflexion is 0 to45 degrees, without limitation of motion on repetitive motion, due to pain, fatigue, weakness, or lack of endurance.  See July 2008 VA examination.  

Following the July 2008 examination, the Veteran attended an additional examination in March 2015.  At that examination, the Veteran reported that he experienced flare-ups when he had to stand for more than fifteen minutes and when he had to walk for more than thirty minutes.  The Veteran also reported flare-ups when he had to use stairs.  Upon examination, the examiner reported that the Veteran had dorsiflexion: 0 to 15 degrees and plantar flexion: 0 to 45 degrees.  The examiner also reported that the Veteran had signs of pain with weight bearing and instability but, there were no signs of crepitus or ankylosis.  See March 2015 VA examination. 

Lastly, in November 2017, the Veteran attended an additional VA examination.  At the examination, the Veteran reported that he has constant daily pain and that he has to sit and rest after ten minutes of standing or walking.  The Veteran also reported that he did not have flare-ups in his ankle.  Upon examination, the examiner reported that the Veteran had dorsiflexion: 0 to 20 degrees and plantar flexion: 0 to 45 degrees.  The examiner also noted that there was no pain on examination and no evidence of pain with weight bearing.  In addition, the examiner noted that there was evidence of crepitus and instability but, there were no signs of ankylosis.  Lastly, the examiner noted that the Veteran has never had malunion of the calcaneus(os calcis), talus (astragalus), or a talectomy(astragalectomy).  

Turning to the Veteran's lay statements, the Board acknowledges that the Veteran reported that he experiences limitation of motion due to pain and fatigue, and he has weakness and a lack of endurance in his ankle.  See February 27, 2014 VA Form-9.  Moreover, the Veteran testified that he has pain, flare-ups, episodes of instability, and he has a "grinding feeling" in the ankle.  See June 2017 VA examination.  

The Board acknowledges that while the Veteran is considered competent to report symptoms such as pain and weakness because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his right ankle disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is considered competent to report on symptoms such as pain and weakness but he is not able to identify the specific level of his right ankle disability.  

In addition to the Veteran's VA examinations, the Board has also reviewed the Veteran's medical history.  The Veteran's medical history shows that the Veteran does receive periodic treatment for this disability however; the Veteran's medical records do not show symptoms reported in these records that his disability is worse than what was reported at his VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In sum, the Board finds that the Veteran's disability has remained consistent throughout the pendency of the appeal.  After reviewing the evidence of record, the Board finds that the Veteran's rating was inappropriately reduced to a non-compensable evaluation and the evidence of record demonstrates that the Veteran has a moderate limitation of motion in his ankle.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011), which held that where a Veteran has a noncompensable rating for a musculoskeletal disability and complains of pain on motion, her or she is entitled to at least the minimum compensable rating for the joint.  Thus, after resolving all doubt in favor of the Veteran, a disability rating of 10 percent but not higher for the Veteran's right ankle disability is warranted.  

Extra Considerations

After reviewing the record, the Board has considered other applicable codes which would provide the Veteran with a higher rating.  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Specifically, the Board has applied Diagnostic Codes 5270, 5272, 5273, and 5274.  The Board notes that one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and the demonstrated symptomatology.  Accordingly, any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Although Diagnostic Codes 5270, 5272, 5273, and 5274 pertain to disabilities of the ankle, they are not applicable in the present case because there is no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, as required under those codes.  

Moreover, the Board finds that the Veteran has not raised the matter of an extraschedular rating for his right ankle and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  As such, no further action as to this matter is required.




B.  TDIU 

The Veteran contends that he is unable to work due to his service-connected conditions.  

Pursuant to 38 C.F.R. § 4.16 (a), a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability.  Id. 

Here, the Veteran is service connected for right knee total arthroplasty at 30 percent, post left knee repair at 20 percent, painful scars, left and right knee at 20 percent, osteochondritis dissecans, left ankle at 10 percent, osteochondritis dissecans, right ankle at 10 percent, post-traumatic arthritis of the right knee at 10 percent, traumatic arthritis, left knee at 10 percent, tinnitus at 10 percent.  In addition, the Veteran has non-compensable ratings for sterility, left ankle scar, left knee scar, and right knee scar.  

The combined rating for his disabilities is 70 percent; however, the Veteran does not have at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.25.  Thus, the Veteran does not meet the initial eligibility requirements to receive TDIU benefits for any portion of the appeal period.  His service connected disabilities, do have a combined rating of 70 percent, but he does not meet the requisite threshold because he does not have one disability rated at 40 percent or more.  Therefore, the Veteran does not meet the percentage threshold criteria for a TDIU under 38 C.F.R. § 4.16 (a), and his claim on that basis is denied.



ORDER

Entitlement to an initial rating of 10 percent, but not higher, for the Veteran's osteochondritis dissecans of the right ankle, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a TDIU on a schedular basis, is denied. 


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Board finds further development is needed concerning the Veteran's claim for an extraschedular TDIU.  A TDIU is assigned when a Veteran is unable to secure or follow a substantially gainful occupation due to service connected disabilities rated at less than 100 percent.  38 C.F.R. § 4.16(a).  These disabilities are rated as if they were 100 percent, in other words.  A TDIU is assigned on a schedular basis for Veterans with one service connected disability if it is rated at 60 percent or more. Id.  In addition, it is assigned on a schedular basis for a Veteran with more than one service connected disability if one is rated at 40 percent or more and the combined rating for all is 70 percent or more. Id.  If a TDIU cannot be granted on a schedular basis, it may be granted on an extraschedular basis. 38 C.F.R. § 4.16(b).  Referral to the Director of the Compensation and Pension Service is required first, however, as VA cannot assign an extraschedular TDIU in the first instance.  Id.

The Board notes that the Veteran does not have one disability rated at 40 percent or more.  However, the Board finds that such referral is warranted.  The medical evidence of record preliminarily demonstrates that the Veteran's disabilities have impacted his ability to perform in an occupational setting.  In addition, the Veteran's employer reported to VA that the Veteran was given concessions for his service-connected disabilities, he missed numerous days due to his service-connected disabilities, and ultimately retired early because of his service-connected disabilities.  Based on the foregoing, the Board finds that a referral to Director of the Compensation and Pension Service is necessary.  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from December 1, 2017, to the present. 

2.  Refer the issue of entitlement to a TDIU to the Director of the Compensation and Pension Service for extraschedular consideration. 

3.  Then readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


